DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
 Response to Amendment
	The Amendment received January 21, 2020 has been entered. Claims 1-21 are canceled and Claims 22-33 are newly entered. Support for the Amendment is provided in the Applicant’s originally filed claims and figures including Figure 1.
Response to Arguments
Applicant’s arguments, see Remarks, filed January 21, 2021, with respect to the rejections set forth in the October 21, 2020 Final Rejection have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 22-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest the claimed combination of features with respect to (1) a first redox flow cell comprising: a positive electrode side comprising a redox species dissolved in a liquid electrolyte solution; a negative electrode side comprising a H+/H2 half-cell, and a proton permeable membrane separating the positive electrode and negative electrode sides, the first redox flow cell having a hydrogen generation mode and an electrical energy delivery mode; (2) a first electrolyte regeneration cell operatively coupled to the positive electrode side of the first redox flow cell, the first electrolyte regeneration cell comprising: a reactor configured to react the liquid electrolyte solution comprising the redox species in a reduced state with an oxidizing agent to yield the redox species in an oxidized state and provide the redox species in the oxidized state to the positive electrode side of the first redox flow cell; (3) a second electrolyte regeneration cell operatively coupled to the positive side of the first redox flow cell, the second electrolyte regeneration cell comprising: a photoreduction cell having a photo-sensitive reducing agent, wherein the photoreduction cell is configured to receive solar radiation and to react the liquid electrolyte solution comprising the redox species in an2 BA4-0793 M03.docoxidized state with the photo-sensitive reducing agent to yield the redox species in a reduced state and provide the redox species in the reduced state to the positive electrode side of the first redox flow cell; and (4) a controller operatively engaged with the first redox flow cell, the first electrolyte regeneration cell, and the second electrolyte regeneration cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2011/0086247 to Keshavarz discloses a redox flow battery system comprising a photochemical cell for regeneration of liquid electrolyte however Keshavarz does not disclose the claimed configuration of the first electrolyte regeneration cell, second electrolyte regeneration cell, and redox flow cell as claimed.
US2009/0061267 to Monzyk discloses a system for oxygen, hydrogen, and carbon generation and recycling and fuel/energy generation, the system comprising a flow cell having a hydrogen half-cell (Fig. 1, Fig. 5) and a photochemical regeneration cell (Fig. 7, Fig. 1) that yields oxygen. Monzyk does not disclose the claimed configuration of the first electrolyte regeneration cell, second electrolyte regeneration cell, and redox flow cell as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729